Citation Nr: 1219607	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  08-25 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran (Appellant or Claimant) had active service from November 1986 to March 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In his August 2008 substantive appeal to the Board, the Veteran requested a personal hearing before a Veterans Law Judge, seated at the RO (i.e., Travel Board hearing).  The Veteran did not appear at the Travel Board hearing that was scheduled in December 2009.  He did not present good cause for his failure to appear, nor did he request that the Board hearing be rescheduled; therefore, the appeal will be processed as though the request for a hearing had been withdrawn.  38 C.F.R. § 20.702(d) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Board finds that additional development is required regarding the issue of TDIU prior to Board adjudication.  38 C.F.R. § 19.9 (2011).  The Veteran is currently service-connected for a lumbar spine disability, a cervical spine disability, hypertension, an avulsion of the tip of the left index finger, residuals from the removal of hairy nevi from the left chest, and pityriasis rosacea of the back.  The record indicates that the Veteran has not worked since August 2006.  Prior to that date, the Veteran worked as a VA X-ray Technician and Specialist.  In a July 2008 statement, the Veteran reported that he could not maintain gainful employment due to his service-connected lumbar spine, cervical spine, and hypertension disabilities and noted that he was medically retire from his last employer.  

In a February 2007 VA letter it was indicated that the Veteran's application for disability retirement was approved by the Office of Personnel Management (OPM) in August 2006.  The record reflects that the OPM disability records are not associated with the claims file.  While OPM records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. App. 412 (1991).  When VA is put on notice of the existence of OPM records, as here, it must seek to obtain those records before proceeding with the appeal.  Thus, the Board finds that the VA should obtain and associate with the claims file copies of any OPM disability determinations and all medical records underlying such determinations, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2011), with respect to requesting records from Federal facilities.

Moreover, during the pendency of this appeal, in August 2007, the RO provided the Veteran with a VA medical examination to determine the current severity of his service-connected lumbar spine, cervical spine, and hypertension disabilities; however, the Board notes that the August 2007 VA examiner did not have a copy of the claims file to review in writing his report.  Although the VA examiner wrote that he had reviewed medical records prior to writing the August 2007 VA medical examination report, the VA examiner did not specify which medical records he had reviewed.  In the August 2007 VA medical examination report, the VA examiner wrote that the Veteran's service-connected disabilities would not interfere with his employment, solely based on the fact that the Veteran was not employed at the time of examination.  The August 2007 VA examiner did not offer an opinion as to whether the Veteran's service-connected disabilities rendered the Veteran unable to obtain and maintain employment consistent with his education and occupational experience.

The Court has held that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that a veteran's disability does not prevent him or her from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the U.S. Court of Appeals for Veterans Claims (Court) specifically stated that VA has a duty to supplement the record by obtaining an examination, which includes an opinion on what effect the appellant's service-connected disability has on the ability to work.  Friscia, 7 Vet. App. at 297 (citing 38 U.S.C.A. § 5107(a) (West 2002 & Supp. 2011)); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2011); Beaty v. Brown, 6 Vet. App. 532, 537 (1994); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Considering that the August 2007 VA examiner wrote his report without either reviewing the claims file or noting the medical records he had reviewed, and did not offer an opinion based on all evidence as to the effects the Veteran's service-connected disabilities would have on employment, the Board finds the August 2007 VA medical examination report to be inadequate in determining the Veteran's entitlement to TDIU.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence).

In light of the foregoing, the Board finds that the Veteran requires an additional VA examination to ascertain whether unemployability due to his service-connected disabilities, specifically a lumbar spine disability, a cervical spine disability, hypertension, an avulsion of the tip of the left index finger, residuals from the removal of hairy nevi from the left chest, and pityriasis rosacea of the back, is demonstrated.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that once VA undertakes the effort to provide an examination, it must provide an adequate one). 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should ask the Veteran to identify the names, addresses, and approximate dates for all VA and non-VA health care providers who provided treatment for his lumbar spine disability, cervical spine disability, hypertension, avulsion of the tip of the left index finger, residuals from the removal of hairy nevi from the left chest, and pityriasis rosacea of the back, since October 2007, the date of the last most recent treatment record included in the claims file.  The AMC/RO should request release forms to allow the AMC/RO to acquire any records related to the non-VA treatment.

At a minimum, the RO should request all of the Veteran's VA treatment records created since October 2007, the date of the most recent VA treatment record included in the claims file.

2.  The AMC/RO should secure for association with the claims file copies of the OPM disability retirement records, to include any decisions and any medical records utilized in making the decisions.  If such records are unavailable or do not exist, the RO must obtain certification from OPM stating such is the case (and the Veteran should be so advised). 

3.  After the above development is completed, the AMC/RO should afford the Veteran a VA examination to determine the combined impact of all service-connected disabilities, specifically the Veteran's lumbar spine disability, cervical spine disability, hypertension, avulsion of the tip of the left index finger, residuals from the removal of hairy nevi from the left chest, and pityriasis rosacea of the back, on the Veteran's ability to obtain and maintain substantially gainful employment.  All indicated tests and studies should be performed.  In conjunction with the examination, the relevant evidence from the claims folder should be made available to the VA examiner.  

Following the review of the relevant evidence in the claims file, a clinical evaluation, and any diagnostic tests and/or additional examinations that are deemed necessary, the VA examiner should answer the following question:

Whether the Veteran's service-connected lumbar spine disability, cervical spine disability, hypertension, avulsion of the tip of the left index finger, residuals from the removal of hairy nevi from the left chest, and pityriasis rosacea of the back, either singly or together, render him incapable of securing and maintaining substantially gainful employment consistent with his educational and occupational experience?

A rationale should be given for any opinion provided.  If an opinion cannot be provided without resort to pure speculation, the VA examiner should explain why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc).  The VA examiner should identify the relevant testing or other information needed to provide the requested opinion.  If development is required, the development should be conducted and the claims file returned to the VA examiner. 

3.  After the completion of the above, the AMC/RO should re-adjudicate the issue of entitlement to TDIU.  If the benefit sought on appeal is not granted, the Veteran and the representative should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of this claim.  See 38 C.F.R. § 3.655 (2011).  The Veteran and the representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


